 




Exhibit 10.35
December 28, 2005
Dr. Frank H. Levinson
Chairman of the Board and
Chief Technical Officer
Finisar Corporation
1389 Moffett Park Drive
Sunnyvale, CA 94089

  Re: Change in Status


Dear Frank:
     You have advised Finisar’s Board of Directors (the “Board”) of your desire
to reduce the level of your involvement with the Company in order to pursue
other interests, including a new business venture. This letter will confirm our
understanding regarding the change in your status with Finisar.
     1.     Resignation. You hereby resign from the following positions
effective January 2, 2006 (the “Effective Date”): (a) Chief Technical Officer of
the Company; (b) employee of the Company; and (c) any positions that you
currently hold as a director or officer of any of the Company’s subsidiaries.
     2.     Continued Board Service. You will remain a member of the Board,
although you hereby resign as Chairman of the Board effective as of the
Effective Date. You will retain the title Chairman Emeritus. You will be
entitled to receive compensation for your service as a director following the
Effective Date in accordance with the Company’s policy for the compensation of
non-employee directors, as such policy may be revised from time to time.
     3.     Consulting Services. Following the Effective Date, you will provide
consulting services to senior management of the Company, subject to the
following terms:
            (a) You will report to the Chief Executive Officer of the Company or
his designee, and will provide such consulting services as are reasonably
requested in areas related to the Company’s technology and strategic direction
and such other matters as you and he may agree from time to time. Preparation
for and attendance at meetings of the Board or its committees and performance of
your other duties as a member of the Board or its committees shall not be deemed
consulting services.
            (b) You will make yourself available to provide consulting services,
on a part-time basis, for up to an average of 20 hours per month. The Company
shall make reasonable

1



--------------------------------------------------------------------------------



 



efforts to schedule the performance of your services in such a manner as to not
interfere with your other business activities and commitments.
        (c) Either party shall have the right to terminate your consulting
services at any time upon 30 days written notice.
        (d) As compensation for your consulting services, and for holding
yourself available to perform such services, the Company shall pay you a
consulting fee at the rate of $60,000 per annum, payable monthly. Fees for any
partial period shall be pro-rated. In addition, so long as you are performing
consulting services for the Company, it will reimburse you for the premiums for
continued group medical and dental insurance coverage that you elect to obtain
under COBRA and, if you are still providing such services to the Company
following the expiration of your eligibility under COBRA, for the cost of
alternate, comparable health and dental insurance that you elect to obtain. The
Company will also reimburse you for your reasonable out-of-pocket expenses
incurred in connection with the performance of your consulting services
hereunder.
4.     Stock Options.          You currently hold outstanding options to
purchase up to an aggregate of 1,600,000 shares of Finisar Common Stock, of
which options to purchase 760,000 shares are vested as of the Effective Date
(the “Vested Options”) and options to purchase 840,000 shares are unvested (the
“Unvested Options”). The Vested Options shall remain in effect during your
continued performance of services for the Company as a director and/or
consultant, subject to the terms and conditions of the 1999 Stock Option Plan
and your applicable option agreements. Your options will cease to vest as of the
Effective Date, and your Unvested Options will terminate. Your applicable option
agreements are hereby amended to reflect the provisions of this paragraph.
5.     Confidentiality and Finisar Intellectual Property.          You agree
that you will continue to be bound by and comply with the terms of any
confidentiality/assignment of invention agreements currently in effect between
you and the Company, and that such agreements will apply to your consulting
services for the Company. You specifically acknowledge that you will not make
use of any proprietary intellectual property or confidential information of the
Company in connection with your pursuit of your new business venture or any
other business activities except pursuant to the terms of a written agreement
with the Company authorizing such use. Should you desire to use any proprietary
intellectual property or confidential information of the Company in connection
with your other business activities, the Company will enter into good faith
negotiations with you or your new company regarding an appropriate license or
other arrangement.
6.     Entire Agreement.          You understand and acknowledge that you shall
not be entitled to any payments or other benefits related to the change in your
status with the Company other than those expressly set forth in this letter, and
you further acknowledge that you have been paid all wages that you earned during
your employment with the Company. This letter agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior negotiations and agreements, whether written or oral, with
the exception of the agreements described in paragraph 5 and the applicable
stock option agreements

2



--------------------------------------------------------------------------------



 



between the parties (as modified by paragraph 4). This Agreement may not be
modified or amended except by a document signed by you and by an authorized
officer of the Company.
     If the foregoing accurately reflects our understanding, please sign a copy
of the letter in the space indicated below and return it to me.
     On behalf of the Board, we extend our thanks for all that you have done for
Finisar over your many years of service and wish you success in your new
endeavors. We also look forward to your continuing contributions as an active
member of the Board.

            Yours very truly,
      /s/ Stephen K. Workman       Senior Vice President, Finance, and CFO     
     

          AGREED TO AND ACCEPTED:


Dated: December 28, 2005
    /s/ Frank H. Levinson     Frank H. Levinson           

3